*1041Appeal from that part of an order of Supreme Court, Erie County (Kloch, J.), entered January 10, 2003, that denied the motion of defendant for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Plaintiffs commenced this action seeking to recover damages for injuries sustained by Lewis J. Abad (plaintiff) while fighting a fire on premises owned by defendant. Plaintiffs seek to impose liability against defendant pursuant to General Municipal Law § 205-a and General Obligations Law § 11-106, both of which are legislative abrogations of the common-law “firefighter’s rule,” which had barred firefighters from recovering in negligence for injuries sustained in the line of duty (see Giuffrida v Citibank Corp., 100 NY2d 72, 79 [2003]; see generally Santangelo v State of New York, 71 NY2d 393, 396-397 [1988]). Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. There are triable issues of fact concerning whether defendant violated the state and local building code provisions specified by plaintiffs, whether defendant was negligent, and whether the requisite causal link exists between such alleged code violations or negligence and plaintiffs injuries (see Giuffrida, 100 NY2d at 82-83; Brennan v New York City Hous. Auth., 302 AD2d 483, 484 [2003]; Baker v Riverhouse Realty Co., 300 AD2d 214 [2002]). Present—Pigott, Jr., P.J., Green, Scudder, Kehoe and Hayes, JJ.